— Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Pesce, J.), rendered March 4, 1987, convicting him of robbery in the second degree and attempted robbery in the second degree under indictment No. 582/86, upon a jury verdict, and imposing sentence and (2) a judgment of the same court (Hellenbrand, J.), rendered March 16, 1987, convicting him of attempted robbery in the first degree under indictment No. 6563/86, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant’s contentions regarding the court’s charge have not been preserved for appellate review (see, People v Allen, 69 NY2d 915). In any event, while certain phrases in *566that portion of the charge dealing with reasonable doubt were ill-chosen, the charge, read as a whole, adequately explained the quantum of proof necessary in a criminal trial (People v Burns, 133 AD2d 642).
The defendant’s remaining contentions are similarly unpreserved for appellate review and, in any event, are without merit. Brown, J. P., Eiber, Kooper and Rosenblatt, JJ., concur.